Citation Nr: 1225618	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  06-03 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1962 to December 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In May 2011, the Board denied the Veteran's claim of entitlement to a higher disability evaluation for PTSD.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and in February 2012, a Joint Motion for Partial Remand was granted, remanding this issue to the Board for further evidentiary development.  The Board also denied entitlement to service connection for lupus in May 2011.  However, the Veteran expressly abandoned this claim when filing his Joint Motion for Partial Remand.

In the May 2011 decision, the Board referred to the agency of original jurisdiction (AOJ) a claim of service connection for a dental condition.  It does not appear that the issue has been addressed and it is again referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran was last afforded a VA examination for his service-connected PTSD in August 2007.  Since this time, however, the Veteran has submitted statements alleging a worsening of his PTSD, including thoughts of suicide and homicidal ideations.  An October 2009 VA outpatient treatment note also indicates that the Veteran's PTSD had worsened.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Since it has been nearly 5 years since the Veteran's last examination, and since the record reflects that the Veteran's condition may have worsened, he should be scheduled for a new VA examination before appellate review proceeds.  This is also necessary to comply with the February 2012 Joint Motion for Partial Remand.

Additionally, in the above noted October 2009 VA treatment record, the Veteran informed the examining physician that he was on Social Security.  Remand is also necessary in order to determine whether there are any outstanding records from the Social Security Administration (SSA).  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Finally, the most recent record of VA Medical Center (VAMC) treatment in the claims file (that has been obtained by VA) is dated August 2008.  While the Veteran has submitted copies of more recent records, it is unclear whether these records encompass all of the Veteran's relevant treatment history since August 2008.  As such, VA should obtain records prepared since this date and associate them with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA outpatient treatment records prepared since August 2008, the most recent record in the claims file not submitted by the Veteran, and incorporate them into the claims file.  

2.  Request and obtain from SSA any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, and associate them with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  If there are no records, this should be documented in the claims file.  

3.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the current level of severity of his service-connected PTSD.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The Veteran's claims file and a copy of this remand must be made available for review by the examiner prior to the scheduled examination.  All indicated tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's PTSD.  The examiner must also describe the level of occupational and social impairment resulting from the Veteran's PTSD, and his lay statements regarding the severity of his symptomatology should be fully discussed in the examination report.  

4.  Finally, after undertaking any other necessary development, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

